Citation Nr: 1712951	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or coronary artery disease.

2. Entitlement to service connection for an acquired psychiatric disorder other than depression but to include posttraumatic stress disorder, to include as secondary to type II diabetes mellitus or coronary artery disease.

3. Entitlement to service connection for a headache disorder, to include as secondary to diabetes mellitus, coronary artery disease, hypertension, or an acquired psychiatric disorder.

4. Entitlement to service connection for an eye disorder, to include as secondary to hypertension or diabetes mellitus.

5. Entitlement to service connection for a dental disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1974, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2006, January 2007, August 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
In February 2015 the Board remanded the issues for additional evidentiary development. The case has now been returned to the Board for further appellate action. 

The issues of Entitlement to service connection for an acquired psychiatric disorder other than depression but including posttraumatic stress disorder, a headache disorder, an eye disorder and a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the competent and credible evidence of record is against finding that hypertension is etiologically related to service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service, it may not be presumed to have been so incurred, and it was not caused or permanently aggravated by a service-connected disability. 38 U.S.C.A. §§ 5103, 5103A, 1101, 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the appellant in October 2005, July 2006, January 2012, and February 2012 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim. Currently, there is no evidence that additional records have yet to be requested. The Board has considered the argument of the Veteran's prior representative that VA failed to provide adequate examinations with respect to the Veteran's asserted disabilies. Subsequently, in October 2015, an examination was performed with regard to the etiology of the Veteran's hypertension, the issue decided herein. That examination is adequate to inform the Board's judgment on those complex medical matters raised in this appeal. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012). As such there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

In February 2015, the claim was remanded by the Board for further evidentiary development. The agency of original jurisdiction obtained additional VA treatment records, and an adequate examination with regard to the Veteran's hypertension was performed in October 2015. Thus the Board finds substantial compliance with the previous remand directives. See Dyment v. West, 13 Vet. App. 141 (1999).

Analysis

The Veteran asserts that his hypertension should be entitled to service connection based on the theory that such disability was caused or aggravated by his service-connected coronary artery disease or his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, may be service connected on an aggravation basis. See 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as hypertension, when manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. The diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus and ischemic heart disease, but specifically exclude hypertension. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309. The Veteran had verified in-country service in Vietnam, and is therefore presumed to have sustained herbicide exposure. As a result, he is in receipt of service connected compensation for both his diabetes mellitus and coronary artery disease. However, as hypertension is expressly excluded from such presumption, his hypertension is not presumptively service connected due to Agent Orange exposure.

The Veteran's service treatment and personnel records are silent as to any incurrence of hypertension during active-duty service or within one year from active-duty service, nor has the Veteran asserted that his hypertension had its onset during any such period. On the contrary, VA records indicate treatment for hypertension dating back to December 2000, and the Veteran has reported that his hypertension was first diagnosed in 1997. As such, in-service incurrence or aggravation of hypertension is not shown in this case, nor is presumptive service connection based on a chronic disease applicable. See 38 C.F.R. §§ 3.303 (a), 3.307 (a)(3). Instead, the Veteran relies on the argument that his hypertension was caused or aggravated by his service-connected coronary artery disease or diabetes. See 38 C.F.R. § 3.310.

A review of the VA treatment records during the appeal period reveals ongoing treatment for hypertension, generally well-controlled by medication. However, such records are silent as to any etiological opinion with regard to that disability.

In October 2015 the Veteran underwent a VA hypertension examination. The examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to either his diabetes mellitus or his coronary artery disease. In support of that conclusion, the examiner noted that the Veteran's hypertension had been diagnosed in 1997, and therefore predated both his diabetes mellitus and coronary artery disease which were diagnosed in 2002. In addition, the examiner noted that even after the onset of diabetes mellitus and coronary artery disease, the Veteran's hypertension followed the expected disease progression.  The Board finds the opinion of the October 2015 VA examiner to be highly probative as it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Board acknowledges that the October 2015 examiner relied in part on the Veteran's own report that his hypertension was first diagnosed in 1997, while the first indication of record of such diagnosis dates from December 2000. Even if hypertension was first diagnosed in 2000 rather than 1997, the examiner's essential factual basis that such diagnosis predated those of coronary artery disease and diabetes remains accurate. Thus the Board finds that even if the reported 1997 date was inaccurate, the examiner's opinion is entitled to probative weight. 

However, in support of his contentions, the Veteran has submitted several medical articles which suggest a causative relationship between diabetes, coronary artery disease, and hypertension. A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert to the effect that the Veteran's hypertension was causally related to his diabetes mellitus or coronary artery disease. Thus, such articles are not specific to the facts and medical history presented in his case and thereby are insufficient to establish a relationship between the Veteran's hypertension and diabetes mellitus or coronary artery disease; and the articles thus lack probative value in the present appeal.

Further, the Board has considered the Veteran's lay assertions that his hypertension is related to his diabetes mellitus or coronary artery disease, and finds such question to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). There is no evidence that the Veteran possesses the requisite skill, training, or experience to determine that his hypertension is related to his diabetes mellitus or coronary artery disease. Thus, his lay statements in this regard are not considered competent for the purpose of the present appeal. In addition, his lay opinion is outweighed by the opinion of the October 2015 VA examiner, which is supported by specialized knowledge and expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

As the weight of the competent and probative evidence is against a finding that the Veteran's hypertension was either incurred in service or within one year from service, or was causally related to any injury or illness incurred in service, the Board finds that service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or coronary artery disease is denied.


REMAND

Acquired Psychiatric Disorder

With regard to the Veteran's acquired psychiatric disorders, the Board notes that the November 2012 VA examiner diagnosed an anxiety disorder with posttraumatic stress disorder features, in addition to major depressive disorder. Subsequently, the October 2015 VA examiner opined that the Veteran's only psychiatric disorder was major depressive disorder. Nonetheless, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this regard, neither the November 2012 VA examiner, nor the October 2015 examiner provided any opinion as to the etiology of the Veteran's diagnosed anxiety disorder. Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As no examination is adequate to inform the Board's review as to the etiology of the diagnosed anxiety disorder, remand is warranted to obtain a medical opinion on that issue.




Headache Disorder

The Veteran asserts that his headache disorder is secondarily related to several other service-connected disorders. The Board notes that it is required to consider all theories of entitlement to service connection raised by the evidence. Roberson v. Principi, 251 F.3d 1378, 1384. In particular, the Veteran has submitted medical articles which state that headaches can be caused by diabetes, certain medication used to treat coronary artery disease, or by certain psychiatric conditions. No examination of record has given consideration to these secondary theories of entitlement. As such, remand is warranted for an examination to consider these theories. 

Eye Disorder

The Veteran has also asserted that his eye disorder is secondarily related to diabetes and has submitted medical articles to support this contention. However, no examination of record has provided an opinion as to whether the Veteran's diabetes has contributed to his eye disorder. Thus remand is warranted for such an examination.

Dental Disorder

Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2016), and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the Veteran has former Prisoner of War status; whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the Veteran is totally disabled due to a service-connected disability. See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381 (a) (2016).

A review of the claims file indicates that no such basic eligibility determination by VHA was made. As such, this matter must be remanded to the AOJ for referral of the Veteran's dental treatment claim to the VHA for a preliminary determination pursuant to 38 C.F.R. § 3.381 (a).

Accordingly, the case is REMANDED for the following action:

1. In accordance with the amended regulations of 38 C.F.R. § 3.381, effective February 29, 2012, the AOJ should send the Veteran's claim of entitlement to service connection for a dental disorder to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2. Obtain an addendum medical opinion addressing the etiology of the Veteran's eye disorder from the examiner who provided the October 2015 ophthalmological examination. If that examiner is no longer available, forward the request to a similarly qualified physician. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. 

Based on the results of the October 2015 examination and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's eye disability was caused by, or permanently aggravated by his diabetes mellitus. 

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Obtain an addendum medical opinion addressing the etiology of the Veteran's anxiety disorder with posttraumatic stress disorder features from the examiner who provided the November 2012 VA psychiatric examination. If that examiner is no longer available, forward the request to a similarly qualified physician. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. 

Based on the results of the November 2012 examination and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety disorder with posttraumatic stress disorder features had its onset during service, is otherwise related to any event or injury of his military service, or was caused by, or permanently aggravated by his diabetes mellitus or coronary artery disease.  If a diagnosis is based on a claimed in-service event the examiner should identify the evidence that independently corroborates that the claimed event occurred. 

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Obtain an addendum medical opinion addressing the etiology of the Veteran's headache disorder from the examiner who provided the October 2015 VA headache examination. If that examiner is no longer available, forward the request to a similarly qualified physician. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. 

Based on the results of the October 2015 examination and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's headache disorder was caused by, or permanently aggravated by his coronary artery disease, diabetes mellitus, major depressive disorder, or any other acquired psychiatric disorder which has been found to be related to service. 

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal as well as the claim of entitlement to service connection for an acquired psychiatric disorder. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


